             Case 3:19-cr-03098-BAS Document 95 Filed 06/17/20 PageID.342 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                 JUNE 17 2020
                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                      SM
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)
                DESIREE FAYE MORTON (1)
                                                                         Case Number: 19-CR-03098-BAS

                                                                      CHELSEA ESTES OF FEDERAL DEFENDERS INC.
                                                                      Defendant’s Attorney
USM Number                         75986298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)             ONE (1) OF THE SUPERSEDING INFORMATION

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                      Count
18:1952 - INTERSTATE AND FOREIGN TRAVEL OR TRANSPORTATION IN AID OF                                                          1
          RACKETEERING ENTERPRISES


    The defendant is sentenced as provided in pages 2 through                   6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)           UNDERLYING                                 are         dismissed on the motion of the United States.

☒ Assessment : $100.00
        _

☒ JVTA Assessment*: $ 5,000 REMITTED
  The Court finds the defendant indigent
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      JUNE 17, 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. CYNTHIA BASHANT
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-03098-BAS Document 95 Filed 06/17/20 PageID.343 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DESIREE FAYE MORTON (1)                                                  Judgment - Page 2 of 6
CASE NUMBER:              19-CR-03098-BAS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    19-CR-03098-BAS
             Case 3:19-cr-03098-BAS Document 95 Filed 06/17/20 PageID.344 Page 3 of 6
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               DESIREE FAYE MORTON (1)                                                     Judgment - Page 3 of 6
   CASE NUMBER:             19-CR-03098-BAS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of: THREE (3) YEARS.


                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         19-CR-03098-BAS
             Case 3:19-cr-03098-BAS Document 95 Filed 06/17/20 PageID.345 Page 4 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  DESIREE FAYE MORTON (1)                                                                Judgment - Page 4 of 6
 CASE NUMBER:                19-CR-03098-BAS

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Intentionally Omitted.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                     19-CR-03098-BAS
         Case 3:19-cr-03098-BAS Document 95 Filed 06/17/20 PageID.346 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            DESIREE FAYE MORTON (1)                                                Judgment - Page 5 of 6
CASE NUMBER:          19-CR-03098-BAS

                               SPECIAL CONDITIONS OF SUPERVISION

    1. Participate in a program of mental health treatment as directed by the probation officer, take all
       medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
       permission. The court authorizes the release of the presentence report and available psychological
       evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
       release of information between the probation officer and the treatment provider. May be required to
       contribute to the costs of services rendered in an amount to be determined by the probation officer,
       based on ability to pay.

    2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

    3. Resolve all outstanding warrants within 90 days.

    4. Submit your person, property, house, residence, vehicle, papers, or office, to a search conducted by a
       United States probation officer. Failure to submit to a search may be grounds for revocation of release.
       The offender must warn any other occupants that the premises may be subject to searches pursuant to
       this condition. An officer may conduct a search pursuant to this condition only when reasonable
       suspicion exists that the offender has violated a condition of his supervision and that the areas to be
       searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
       reasonable manner.

    5. Submit to a search of cellular phone, computers (as defined in 18 U.S.C. § 1030(e)(1)), or other
       electronic communication or data storage devices or media effects, conducted by a United States
       Probation Officer or any federal, state, or local law enforcement officer, at any time with or without a
       warrant, and with or without reasonable suspicion. Failure to submit to such a search may be grounds
       for revocation; you shall warn any other residents that the premises may be subject to searches pursuant
       to this condition.

    6. Not associate with, or have any contact with, any known prostitutes or human traffickers unless in an
       approved treatment and/or counseling setting.

    7. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
       nature of offense and conviction, with the exception of the offender's biological children and siblings,
       unless approved in advance by the probation officer.

    8. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if
       deemed necessary by the probation officer. Such program may include group sessions led by a
       counselor, or participation in a program administered by the probation office. May be required to

                                                                                             19-CR-03098-BAS
           Case 3:19-cr-03098-BAS Document 95 Filed 06/17/20 PageID.347 Page 6 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              DESIREE FAYE MORTON (1)                                                Judgment - Page 6 of 6
CASE NUMBER:            19-CR-03098-BAS

          contribute to the costs of services rendered in an amount to be determined by the probation officer,
          based on ability to pay.

     9.    Provide complete disclosure of personal and business financial records to the probation officer as
          requested.

     10. Enter and successfully complete an outpatient treatment program for victims of human trafficking and
          sexual victimization.

     11. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
         material, or through any third-party communication, with the victim or victim’s family, without prior
         approval of the probation officer.


//




                                                                                               19-CR-03098-BAS
